DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 05 OCT 2020.  The status of the claims is as follows:
Claims 1, 3, and 6-8 are pending.
Claims 1 and 6 are amended.
Claims 2, 4, 5, and 9-20 are canceled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 depends from Claim 2, which has been canceled.  This renders Claim 3 and claims dependent therefrom (Claims 6-8) indefinite, as there is no method of Claim 2 which can further define the scope of Claims 3 and 6-8.
For the purpose of examination, Examiner will treat Claim 3 as depending from Claim 1 as the limitations of Claim 2 were incorporated into Claim 1 by amendment.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu ‘457 (U.S. PGPub 2012/0026457) in view of Lopez-Alemany (“Porous Structure of Purevision™ versus Focus® Night&Day™ and Conventional Hydrogel Contact Lenses”, Lopez-Alemany et al, J Biomed Mater Res. 2002;63(3):319-25, accessed online 20 NOV 2019, printout attached).
Claim 1 – Qiu ‘457 teaches a method for producing soft contact lenses (PG 0003, 0008), comprising the steps of:
(1) obtaining a plasma-treated silicone hydrogel contact lens which has a silicone hydrogel lens body and a plasma base coating thereon (PG 0008, silicone hydrogel contact lens; PG 0105, plasma coatings may be combined with other coating methods e.g. LbL coating methods), wherein the silicone hydrogel lens body is essentially made of a silicone hydrogel material (PG 0051, silicone hydrogel lens formulation with other necessary components; necessary components fall within the scope of essential), wherein the plasma base coating has a thickness of from about 0.5 nm to about 40 nm (it is inherent that the In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).);
(2) contacting the plasma-treated silicone hydrogel contact lens with a first aqueous coating solution including a poly(alkylacrylic acid)polymer (PG 0056, PG 0057 for homopolymers and copolymers of reactive monomers, PG 0060 for e.g. polyacrylic acid and polymethacrylic acid, PG 0136) at a coating temperature of from about 40 degrees C to about 50 degrees C (Qiu ‘457 does not disclose a coating temperature for the reactive polymer treatment; differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").  See MPEP 2144.05(II)A) for a contacting time of from about 60 minutes to about 300 minutes (Qiu ‘457 generically discloses a coating time at PG 0056 before going into specific embodiments later in the paragraph; PG 0062 teaches that a part of the treatment process involves submerging the lens to allow penetration of the solution into the lens.  The length of time the lens is exposed to the solution will In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).) to form a soft contact lens precursor which is the plasma-treated silicone hydrogel contact lens additionally having a layer of poly(alkylacrylic acid) on top of the plasma base coating, wherein the first aqueous coating solution has a pH from 2.3 to 5.0 (PG 0136, polyacrylic acid at pH 2.5) and the poly(alkylacrylic acid)polymer is a homopolymer or copolymer of methacrylic acid, ethyl acrylic acid or 2-(meth)acrylamidoglycolic acid (PG 0060 teaches that all three of these compounds are interchangeable with polyacrylic acid), provided that the first aqueous coating solution includes one or more non-polymeric acids (PG 0136, formic acid) in a total amount for having an acid-induced change in elastic modulus, ΔE, of not greater than 15%, wherein ΔE = |(E1-E0)/E0| x 100%, in which E1 is the elastic modulus of the plasma-treated silicone hydrogel contact lens after being in contact with the first aqueous coating solution at the coating temperature for the contacting time and E0 is the elastic modulus of the plasma-treated silicone hydrogel contact lens prior to contacting with the first aqueous coating solution (Qiu ‘457 does not teach a particular concentration of formic acid in the coating solution of PG 0136.  Differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").  See MPEP 2144.05(II)A)  As previously discussed, the coating solution is expected to partially penetrate the silicone hydrogel lens, which means some proportion of the formic acid would also be expected to penetrate the contact lens.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to control the concentration of formic acid in the coating solution to control chemical and physical properties of the coated lens, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).; and
(3) heating the soft contact lens precursor obtained in step (2), in a second aqueous coating solution which comprises a water-soluble and thermally-crosslinkable hydrophilic polymeric material having azetidinium groups, (PG 0137-0138; PAE disclosed as optimal material of the type claimed at PG 0066-0067) at a temperature of from about 60°C to about 140°C for at least 30 minutes (PG 0138, 121 degrees Celsius, 30 minutes) to crosslink the water-soluble thermally-crosslinkable hydrophilic polymeric material and the poly(alkylacrylic acid) polymer so as to form the soft contact lens with the composite coating thereon (PG 0138), wherein the composite coating comprise the plasma base coating and a hydrogel coating on top of the plasma base coating (PG 0138 in view of PG 0105), wherein the soft contact lens in fully hydrated state has a friction rating of about 3 or lower after 7 cycles of manual rubbing test (PG 0128 
Qiu ‘457 does not teach the claimed plasma gas mixture.  Lopez-Alemany discusses market-brand hydrogel lenses (e.g. page 320 left column) and discloses that a known plasma gas mixture for improving the hydrophilicity of hydrogel contact lenses is trimethylsilane, oxygen, and methane (Page 320 left column, last full paragraph).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Qiu ‘457 to use the plasma gas mixture of Lopez-Alemany to form its plasma coating layer, as Qiu ‘457 teaches that a plasma coating layer may be included on a hydrogel coating lens and Lopez-Alemany teaches a coating gas mixture known to be suitable for the purpose.  Examiner notes that Claim 1 is presented in comprising language; therefore the plasma gas mixture can be interpreted as a mixture of gases composed of oxygen and methane and an additional gas source of trimethylsilane; as long as a composition of gases commensurate with the claim is present, additional gases can also be present in comprising language.
Qiu ‘457 / Lopez-Alemany further teach the concept wherein the silicone hydrogel contact lens is in a dried state through processing until immediately before being in contact with the first aqueous coating solution (Qiu ‘457 PG 0062, the lens is swollen by the solvent solution which means it is in an unswollen, or dried, state prior to immersion; this necessarily indicates the dried state exists prior to this in the absence of an express teaching in Qiu ‘457 that the lens was previously hydrated during processing).
Claim 3 – Qiu ‘457 / Lopez-Alemany teach the method of claim 2 [Examiner interprets as dependent from Claim 1 as stated above], wherein the poly(alkylacrylic acid) has a weight average molecular weight of at least 100,000 Daltons (Qiu ‘457 PG 0061). 
Claim 6 – Qiu ‘457 / Lopez-Alemany teach the method of claim 3, wherein the step of heating is performed by autoclaving the soft contact lens precursor immersed in the second aqueous coating solution in a sealed lens package at a temperature of from about 115°C to about 125°C for approximately 20-90 minutes, wherein the second aqueous coating solution is a buffered aqueous solution with a pH of from 6.7 to 7.6 (Qiu ‘457 PG 0137-0138). 
Claim 7 – Qiu ‘457 / Lopez-Alemany teach the method of claim 6, wherein the water-soluble thermally-crosslinkable polymeric material comprises (i) from about 20% to about 95% by weight of first polymer chains derived from a polyamidoamine-epichlorohydrin or a poly(2-oxazoline-co-ethyleneimine)-epichlorohydrin or a combination thereof, (ii) from about 5% to about 80% by weight of hydrophilic moieties and/or second polymer chains, wherein each of the hydrophilic moieties is derived from at least one first hydrophilicity-enhancing agent having at least one reactive functional group selected from the group consisting of primary amino group, secondary amino group, carboxyl group, thiol group, and combination thereof, wherein the hydrophilic moieties are covalently attached to the first polymer chains through one or more covalent linkages each formed between one azetidinium group of the polyamidoamine-epichlorohydrin and one primary or secondary amino, carboxyl or thiol group of the first hydrophilicity-enhancing agent, wherein each of the second polymer chains is derived from at least one second 3Docket No.: PAT057446-US-NP hydrophilicity-
Claim 8 – Qiu ‘457 / Lopez-Alemany teach the method of claim 7, wherein the second hydrophilicity-enhancing agent is: a polyethylene glycol having one sole primary or secondary amino, carboxyl or thiol group; a polyethylene glycol with two terminal primary or secondary amino, carboxyl and/or thiol groups; a multi-arm polyethylene glycol with one or more primary or secondary amino, carboxyl and/or thiol groups; a polyethylene glycol dendrimer with one or more primary or secondary amino, carboxyl and/or thiol groups; or a copolymer which is a polymerization product of a composition comprising (1) about 60% or less by weight of one or more reactive vinylic monomers and (2) one or more non-reactive hydrophilic vinylic monomers, wherein said one or more reactive vinylic monomers are vinylic monomers having a carboxyl group, a primary amino group, or a secondary amino group, wherein said one or more non-reactive vinylic monomers are selected from the group consisting of a phosphorylcholine-containing vinylic monomer, (meth)acrylamide, N,N-dimethyl (meth)acrylamide, N-vinylpyrrolidone (NVP), N-vinyl formamide, N-vinyl acetamide, N-vinyl isopropylamide, N-vinyl-N-methyl acetamide, N,N-dimethylaminoethyl (meth)acrylate, N,N-dimethylaminopropyl (meth)acrylamide, glycerol (meth)acrylate, .

Response to Arguments
Certain of Applicant’s arguments, see Remarks, filed 05 OCT 2020, with respect to the rejection(s) of claim(s) 1 and dependents therefrom under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lopez-Alemany for all claims.
Examiner agrees that Qiu ‘457 does not teach every limitation of Claim 1 as amended and withdraws the rejection of Claim 1.  However, Examiner maintains that the newly added limitations from former Claims 2 and 4 are properly taught by Lopez Alemany; therefore, Examiner applies Lopez’Alemany to Qiu ‘457 for the rejection of Claim 1 as discussed above.
The remainder of Applicant's arguments filed 05 OCT 2020 have been fully considered but they are not persuasive.
Applicant argues (Page 5) that Qiu ‘457 does not disclose the claimed plasma gas mixture.  Examiner notes that Lopez-Alemany is relied upon for this teaching and therefore Qiu ‘457 is not requires to teach it further.
Applicant argues (Pages 5-6) that a plasma gas such as that disclosed in the claims would not be expected to generate a reactive plasma base coating having carboxyl groups.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor.  See MPEP 716.01(c)II.
Applicant argues (Page 6) that Lopez-Alemany does not disclosed the claimed plasma gas mixture.  Examiner notes that Claim 1 is presented in comprising language; therefore the plasma gas mixture can be interpreted as a mixture of gases composed of oxygen and methane and an additional gas source of trimethylsilane; as long as a composition of gases commensurate with the claim is present, additional gases can also be present in comprising language.
Applicant argues (Page 6) that a plasma gas such as that disclosed in Lopez-Alemany would not be expected to generate a reactive plasma base coating having carboxyl groups.  The arguments of counsel cannot take the place of evidence in the In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor.  See MPEP 716.01(c)II.  The argument of destroying the principle of operation, based on the above attorney statements absent evidence, is similarly deficient.
Applicant argues (Pages 6-8) that Qiu ‘457 does not disclose a dried state.  Examiner respectfully disagrees for the reasons cited above.  In particular, Examiner notes that whether or not the lens is ultimately treated with an organic solvent or an aqueous solution, Qiu ‘457 makes no mention of contacting the lens with either compound until the cited process step.  If the lens swells in response to contact with either solution, the lens is necessarily in a dried state at the time of contact.
Applicant reiterates a previous argument (Page 8) that Qiu ‘457 teaches away from the claimed invention by not expressly disclosing the claimed contacting time and only expressly teaching contacting times less than those claimed.  Examiner respectfully disagrees and maintains the position taken in the previous Office Action, as Applicant does not advance further lines of the argument in this response.  PG 0056 of Qiu ‘457 generically teaches contacting by dipping the lens into the solution for a period of time.  Qiu ‘457 goes on to further disclose possible lengths of time (e.g. “The contacting time… may last up to 10 minutes, preferably from about 5 to about 360 seconds…”)  Examiner further notes e.g. Claim 1 step (b) of Qiu ‘457, which discloses heating the lens in solution for “a period of time sufficient to covalently attach the hydrophilic polymers…”.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Applicant argues (Page 8) that other limitations of Claim 1 are not disclosed by Qiu ‘457.  Examiner respectfully notes that the limitations not expressly disclosed are either variables which are disclosed to be result-effective and therefore subject to routine optimization in the absence of unexpected results or are concentrations or temperatures which, as discussed above, cannot sustain a patent in the absence of evidence that the concentrations or temperatures are critical to the result of the claimed invention.  Applicant has not provided evidence to support either set of propositions in the most recent response.
Applicant argues (Page 8) that Lopez-Alemany does not address the above-cited deficiencies of Qiu ‘457.  Examiner maintains that the alleged deficiencies are all properly addressed in the manner discussed above, and therefore Lopez-Alemany is not required to further address them.
Applicant argues (Page 8) that Claims 3 and 6-8 depend from an allowable Claim 1 and are therefore allowable at least by this dependency.  Examiner notes that at the present time, Claim 1 is not held to be allowable for the reasons cited above; as such, Claims 2-4 and 6-8 (Claim 5 is presently withdrawn) cannot he held as allowable for this reason.  Applicant does not provide separate arguments as to the patentability of Claims 3 and 6-8, as such, Examiner maintains the propriety of these rejections as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712                                                                                                                                                                                           
/MICHAEL P WIECZOREK/            Primary Examiner, Art Unit 1712